    Case: 1:20-cr-00401 Document #: 34 Filed: 08/13/20 Page 1 of 4 PageID #:112




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 UNITED STATES OF AMERICA
                                              No. 20 CR 401
              v.
                                              Judge Young B. Kim
 DARNELL MCMILLER, and
 CHARLES KNIGHT


       AMENDED PROTECTIVE ORDER GOVERNING DISCOVERY

      This matter coming before the Court, and the Court being fully advised and

pursuant to Fed. R. Crim. P. 16(d) and 18 U.S.C. § 3771 it is hereby ORDERED:

      1.     Certain materials exchanged by the Parties, provided by the United

States, or produced by third parties, in preparation for, or in connection with the

proceedings in this case contain particularly sensitive information (“Sensitive

Information”). Sensitive Information includes, but is not limited to: (1) nonparty

names, phone numbers, addresses, dates of birth, driver’s license numbers, social

security numbers, and other identifying information; (2) nonparty financial

information; (3) wire and electronic communications involving nonparties; (4)

statements by, and reports from interviews of, individuals who have been or are

cooperating with the government’s investigation; and (5) reports containing

information relating to the cooperating individual’s identity (such as the individual’s

name, address, phone number, physical description, birthday, voice, etc.), or

recordings or images containing the voice of the cooperating individual or otherwise

depicting the cooperating individual.
    Case: 1:20-cr-00401 Document #: 34 Filed: 08/13/20 Page 2 of 4 PageID #:113




      2.     All materials containing Sensitive Information (the “Materials”),

including those previously produced to the defendant in this case, are subject to this

protective order and may be used by defendant and defendant’s counsel (defined as

counsel of record in this case) solely in connection with the defense of this case, and

for no other purpose, and in connection with no other proceeding, without further

order this Court.

      3.     Materials may not be disclosed to any persons other than defendant,

counsel for defendant, persons employed or consulted to assist the defense, without

prior notice to the government and authorization from the Court. Absent prior

permission from the Court, Materials shall not be included in any public filing with

the Court, and instead shall be submitted under seal (except if the defendant chooses

to include in a public document sensitive information relating solely and directly to

the defendant).

      4.     Defendant, defendant’s counsel, and other persons to whom the Court

may authorize disclosure, shall not copy or reproduce the Materials except in order

to provide copies of the materials for use in connection with this case by defendant,

defendant’s counsel, and authorized persons. Such copies and reproductions shall be

treated in the same manner as the original materials.

      5.     Defendant, defendant’s counsel, and authorized persons shall not

disclose any notes or records of any kind that they make in relation to the contents of

the Materials, other than to authorized persons, and all such notes or records are to

be treated in the same manner as the original Materials.
    Case: 1:20-cr-00401 Document #: 34 Filed: 08/13/20 Page 3 of 4 PageID #:114




      6.     Before providing the Materials to an authorized person, defense counsel

must provide the authorized person with a copy of this Order and require the

authorized person to sign a statement acknowledging that the authorized person has

received a copy of and reviewed this Order, and has agreed to be bound by its terms

and conditions subject to sanctioning by the Court for any violations of this Order.

Defense counsel shall maintain a copy of the signed statement of each authorized

person for a period of twelve months after the conclusion of all stages of this case, and

shall provide copies of the signed statement of each authorized person to the

government upon request. Defendants are not considered “authorized persons” for

purposes of this subsection and defense counsel are not required to comply with the

provisions of this subsection as relates to defendants.

      7.     Upon conclusion of all stages of this case, all of the Materials and all

copies made thereof shall be disposed of in one of three ways, unless otherwise

ordered by the Court. The Materials may be (1) destroyed; (2) returned to the United

States; or (3) retained in defense counsel’s case file. The Court may require a

certification as to the disposition of any such Materials. In the event that the

Materials are retained by defense counsel, the restrictions of this Order continue in

effect for as long as the Materials are so maintained, and the Materials may not be

disseminated or used in connection with any other matter without further order of

the Court.

      8.     To the extent any Material is produced by the United States to

defendant or defendant’s counsel by mistake, the United States shall have the right
    Case: 1:20-cr-00401 Document #: 34 Filed: 08/13/20 Page 4 of 4 PageID #:115




to request the return of the Material and shall do so in writing. Within five days of

the receipt of such a request, defendant and/or defendant’s counsel shall return all

such Material if in hard copy, and in the case of electronic Materials, shall certify in

writing that all copies of the specified Material have been deleted from any location

in which the Material was stored.

      9.     The restrictions set forth in this Order do not apply to documents that

are or become part of the public court record, including documents that have been

received in evidence at other trials, nor do the restrictions in this Order limit defense

counsel in the use of discovery materials in judicial proceedings in this case, except

that any document filed by any party which attaches or otherwise discloses specially

identified sensitive information as described in Paragraph 3, above, shall be filed

under seal to the extent necessary to protect such information, absent prior

permission from this Court.

      10.    Nothing contained in this Order shall preclude any party from applying

to this Court for further relief or for modification of any provision hereof.

                                         ENTER:



                                         YOUNG B. KIM
                                         United States Magistrate Judge
                                         Northern District of Illinois

Date: August 13, 2020
